 


116 S178 EAH: Uighur Intervention and Global Humanitarian Unified Response Act of 2019
U.S. Senate
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
116th CONGRESS1st Session 
In the House of Representatives, U. S., 
 
December 3, 2019 
 
AMENDMENT: 
 
 That the bill from the Senate (S. 178) entitled An Act to condemn gross human rights violations of ethnic Turkic Muslims in Xinjiang, and calling for an end to arbitrary detention, torture, and harassment of these communities inside and outside China., do pass with the following Strike out all after the enacting clause and insert: 
 
 
1.Short titleThis Act may be cited as the Uighur Intervention and Global Humanitarian Unified Response Act of 2019 or the UIGHUR Act of 2019. 2.Statement of purposeThe purpose of this Act is to direct United States resources to address human rights violations and abuses, including gross violations of human rights, by the People’s Republic of China’s mass surveillance and internment of over 1,000,000 Uighurs and other predominantly Turkic Muslim ethnic minorities in China’s Xinjiang Uighur Autonomous Region. 
3.Appropriate congressional committeesIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate. 4.FindingsCongress makes the following findings: 
(1)The Government of the People’s Republic of China has a long history of repressing Turkic Muslims, particularly Uighurs, in China’s Xinjiang Uighur Autonomous Region.  (2)In May 2014, Chinese authorities launched their latest Strike Hard against Violent Extremism campaign, using wide-scale, internationally-linked threats of terrorism as a pretext to justify pervasive restrictions on and human rights violations of members of the ethnic minority communities of the Xinjiang Uighur Autonomous Region. The August 2016 transfer of former Tibet Autonomous Region Party Secretary Chen Quanguo to become the Xinjiang Party Secretary prompted an acceleration in the crackdown across the region. Scholars, human rights organizations, journalists, and think tanks have provided ample evidence substantiating the establishment by Chinese authorities of reeducation camps. Since 2014, Chinese authorities have detained no less than 800,000 Uighurs, ethnic Kazakhs, Kyrgyz, and other ethnic minorities in these camps. 
(3)Those detained in such facilities have described forced political indoctrination, torture, beatings, and food deprivation, as well as denial of religious, cultural, and linguistic freedoms, and confirmed that they were told by guards that the only way to secure release was to demonstrate sufficient political loyalty. Poor conditions and lack of medical treatment at such facilities appear to have contributed to the deaths of some detainees, including the elderly and infirm.  (4)Uighurs and ethnic Kazakhs, who have now obtained permanent residence or citizenship in other countries, attest to receiving threats and harassment from Chinese officials. At least five journalists for Radio Free Asia’s Uighur service have publicly detailed abuses their family members in Xinjiang have endured in response to their work exposing abusive policies across the Xinjiang Uighur Autonomous Region. 
(5)In September 2018, United Nations High Commissioner for Human Rights Michele Bachelet noted in her first speech as High Commissioner the deeply disturbing allegations of large-scale arbitrary detentions of Uighurs and other Muslim communities, in so-called re-education camps across Xinjiang. (6)The Government of the People’s Republic of China’s actions against Turkic Muslims in the Xinjiang Uighur Autonomous Region, whose population was approximately 13 million at the time of the last Chinese census in 2010, are in contravention of international human rights laws, the International Convention on the Elimination of All Forms of Racial Discrimination, and the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, both of which China has signed and ratified, and the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, which China has signed. 
5.Sense of CongressIt is the sense of Congress that— (1)the President should condemn abuses against Turkic Muslims by Chinese authorities and call on such authorities immediately— 
(A)to close the reeducation camps; (B)to lift all restrictions on and ensure respect for human rights; and 
(C)to allow those inside China to reestablish contact with their loved ones, friends, and associates outside China; (2)the Secretary of State should— 
(A)fully implement the provisions of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281); and (B)should consider strategically employing sanctions and other tools under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.), including measures required by reason of the designation of the People’s Republic of China as a country of particular concern for religious freedom under section 402(b)(1)(A)(ii) of such Act that directly address particularly severe violations of religious freedom; 
(3)the Secretary of State should work with United States allies and partners as well as through multilateral institutions to condemn the mass arbitrary detention of Uighurs in China’s Xinjiang Uighur Autonomous Region and coordinate closely with the international community on targeted sanctions and visa restrictions; and (4)the journalists of the Uighur language service of Radio Free Asia should be commended for their reporting on the human rights and political situation in the Xinjiang Uighur Autonomous Region despite efforts by the Government of the People’s Republic of China to silence or intimidate their reporting through the detention of family members and relatives in China, and the United States should expand the availability of and capacity for Uighur language programming on Radio Free Asia in the region. 
6.Updating statement of United States policy toward the People’s Republic of ChinaSection 901(b) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 104 Stat. 84) is amended— (1)by redesignating paragraphs (7), (8), and (9) as paragraphs (8), (9), and (10), respectively; and 
(2)by inserting after paragraph (6) the following:  (7)United States policy toward the People’s Republic of China should be explicitly linked with the situation in China’s Xinjiang Uighur Autonomous Region, specifically as to whether— 
(A)the mass internment of ethnic Uighur and other Turkic Muslims in political education camps has ended; (B)all political prisoners in the region are released; 
(C)the use of high-tech mass surveillance and predictive policing to discriminate against and violate the human rights of members of specific ethnic groups is evident in other parts of China; and (D)the Government of the People’s Republic of China has ended efforts aimed at cultural assimilation and particularly severe restrictions of religious practice in the region;. 
7.Application of sanctions under Global Magnitsky Human Rights Accountability Act with respect to certain senior officials of the People’s Republic of China 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of senior officials of the Government of the People’s Republic of China who the President determines are responsible for or who have knowingly engaged in serious human rights abuses against Turkic Muslims in the Xinjiang Uighur Autonomous Region and elsewhere in China. Such list shall include the following: (1)Senior Chinese officials, such as Xinjiang Party Secretary Chen Quanguo, who are directly responsible for the ongoing repression in the Xinjiang Uighur Autonomous Region. 
(2)Senior Chinese officials responsible for mass incarceration, political indoctrination, or reeducation efforts targeting Uighurs and other predominantly Muslim ethnic minorities. (b)FormThe list required under subsection (a) shall be submitted in unclassified form but may contain a classified annex. 
(c)Sanctions imposedOn the date on which the President submits to the appropriate congressional committees the list described in subsection (a), and as appropriate thereafter, the President shall impose the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) with respect to any foreign person that the President has identified on the list. (d)Exception for United Nations Headquarters Agreement; enforcementSubsections (e) and (f) of section 1263 of the Global Magnitsky Human Rights Accountability Act apply with respect to the imposition of sanctions under this section to the same extent as such subsections apply with respect to the imposition of sanctions under such section 1263. 
(e)Waiver for national interestsThe President may waive the imposition of sanctions under subsection (c) if the President— (1)determines that such a waiver is in the national interests of the United States; and 
(2)submits to the appropriate congressional committees notice of, and a justification for, the waiver. (f)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section. 
(g)Exception relating to importation of goods 
(1)In generalThe authorities and requirements to impose sanctions authorized under this Act shall not include the authority or requirement to impose sanctions on the importation of goods. (2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 
8.Report on human rights abuses in China’s Xinjiang Uighur Autonomous Region 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other relevant Federal departments and agencies and civil society organizations, shall submit to the appropriate congressional committees and make available on the website of the Department of State a report on human rights abuses in the Xinjiang Uighur Autonomous Region. (b)Matters To be includedThe report required by subsection (a) shall include the following:  
(1)An assessment of the number of individuals detained in political reeducation camps in the region and conditions in the camps for detainees, including an assessment, to the extent practicable, of whether detainees endure torture, efforts at forced renunciation of their faith, or other mistreatment. (2)An assessment of, to the extent practicable, the number of individuals in the region in highly-controlled forced labor camps. 
(3)A description of the methods used by People’s Republic of China authorities to reeducate Uighur detainees, including an identification of the Chinese agencies in charge of such reeducation. (4)An assessment of the use and nature of forced labor in and related to the detention of Turkic Muslims in the Xinjiang Uighur Autonomous Region, and a description of foreign companies and industries benefitting from such labor in the region. 
(5)An assessment of the level of access to the region Chinese authorities grant to foreign diplomats and consular agents, independent journalists, and representatives of nongovernmental organizations. (6)An assessment of the repressive surveillance, detection, and control methods used by Chinese authorities in the region. 
(7)A description, as appropriate, of diplomatic efforts by United States allies and other nations to address the gross violations of universally recognized human rights in the region and to protect asylum seekers from the region. 9.Restrictions on export, reexport, and in-country transfers of certain items that provide a critical capability to the Government of the People’s Republic of China to suppress individual privacy, freedom, and other basic human rights (a)Statement of policyIt is the policy of the United States to protect the basic human rights of Uighurs and other ethnic minorities in the People’s Republic of China. 
(b)List of covered items 
(1)In generalNot later than 120 days after the date of the enactment of this Act, and as appropriate thereafter, the President— (A)shall identify those items that provide a critical capability to the Government of the People’s Republic of China, or any person acting on behalf of such Government, to suppress individual privacy, freedom of movement, and other basic human rights, specifically through— 
(i)surveillance, interception, and restriction of communications; (ii)monitoring of individual location or movement or restricting individual movement; 
(iii)monitoring or restricting access to and use of the internet; (iv)monitoring or restricting use of social media; 
(v)identification of individuals through facial recognition, voice recognition, or biometric indicators; (vi)detention of individuals who are exercising basic human rights; and 
(vii)forced labor in manufacturing; and (B)shall, pursuant to the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.), include items identified pursuant to subparagraph (A) on the Commerce Control List in a category separate from other items, as appropriate, on the Commerce Control List. 
(2)Support and cooperationUpon request, the head of a Federal agency shall provide full support and cooperation to the President in carrying out this subsection. (3)ConsultationIn carrying out this subsection, the President shall consult with the relevant technical advisory committees of the Department of Commerce to ensure that the composition of items identified under paragraph (1)(A) and included on the Commerce Control List under paragraph (1)(B) does not unnecessarily restrict commerce between the United States and the People’s Republic of China, consistent with the purposes of this section. 
(c)Special license or other authorization 
(1)In generalBeginning not later than 180 days after the date of the enactment of this Act, the President shall, pursuant to the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.), require a license or other authorization for the export, reexport, or in-country transfer to or within the People’s Republic of China of an item identified pursuant to subsection (b)(1)(A) and included on the Commerce Control List pursuant to subsection (b)(1)(B). (2)Presumption of denialAn application for a license or other authorization described in paragraph (1) shall be subject to a presumption of denial. 
(3)Public notice and commentThe President shall provide for notice and public comment with respect actions necessary to carry out this subsection. (d)International coordination and multilateral controlsIt shall be the policy of the United States to seek to harmonize United States export control regulations with international export control regimes with respect to the items identified pursuant to subsection (b)(1)(A), including through the Wassenaar Arrangement and other bilateral and multilateral mechanisms involving countries that export such items.  
(e)Termination of suspension of certain other programs and activitiesSection 902(b)(1) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 22 U.S.C. 2151 note) is amended— (1)in the matter preceding subparagraph (A), by inserting and China’s Xinjiang Uighur Autonomous Region after Tibet; 
(2)in subparagraph (D), by striking and at the end; (3)in subparagraph (E), by striking or after the semicolon and inserting and; and 
(4)by adding the following new subparagraph:  (F)the ending of the mass internment of ethnic Uighurs and other Turkic Muslims in the Xinjiang Uighur Autonomous Region, including the intrusive system of high-tech surveillance and policing in the region; or. 
(f)DefinitionsIn this section: (1)Commerce Control ListThe term Commerce Control List means the list set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations. 
(2)Export, in-country transfer, item, and reexportThe terms export, in-country transfer, item, and reexport have the meanings given such terms in section 1742 of the Export Control Reform Act of 2018 (50 U.S.C. 4801).   Karen L. HaasClerk.